Citation Nr: 0740429	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to June 22, 
2007.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from June 22, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954, and from December 1954 to December 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises  
from a January 2003 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective October 19, 2000.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in May 
2003 and the RO issued a statement of the case (SOC) in March 
2004.  The veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2004.

In December 2006, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In December 2006, the Board remanded the claim for an initial 
rating in excess of 30 percent for PTSD to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include additional development of the 
evidence.  In an August 2007 rating decision, the RO/AMC 
granted a higher rating for the veteran's PTSD to 50 percent, 
effective June 22, 2007 (the date of a VA examination).  The 
RO/AMC denied an initial rating in excess of 30 percent (as 
reflected in an August 2007 supplemental SOC (SSOC)) and 
returned the case to the Board for further appellate 
consideration.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher rating for PTSD has been assigned 
from June 22, 2007, as higher ratings for the disability are 
available before and after that date, and the veteran is 
presumed to be seeking the maximum available benefit, the 
Board has recharacterized the appeal as encompassing the two 
matters set forth on the title page.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  From October 19, 2000, the effective date of the grant of 
service connection, through June 21, 2007, the veteran's PTSD 
was manifested by depressed mood, sleep impairment, 
nightmares, and loss of interest in activities; these 
symptoms are indicative of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

3.  Since June 22, 2007, the veteran's PTSD has been 
manifested by sleep disturbance, intrusive thoughts, 
nightmares, feelings of detachment, anger, anxiety, 
irritability, and mild depression; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, for the period prior to June 21, 2007, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic 
Code 9411 (2007).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD, for the period from June 22, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2007 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher initial 
rating for PTSD, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim.  Further, the March 2004 SOC set 
forth the criteria for all higher ratings for PTSD, and the 
February 2007 letter provided the veteran with general 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the August 2007 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
private treatment records, letters from the veteran's social 
worker at the Manchester Vet Center, and the reports of VA 
examinations conducted in March and December 2002 and June 
2007.  Also of record are various written statements provided 
by the veteran, and by his representative, on his behalf. 

The Board notes that the December 2006 remand instructed that 
the RO/AMC request that the veteran provide any authorization 
needed to enable it to obtain records of treatment from Dr. 
W. Hart and the Manchester Veterans Center.   

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to 
obtain evidence that is "adequately identified."  
38 U.S.C.A. § 5103A(b),(c).

Pursuant to the December 2006 remand, in the February 2007 
VCAA letter, the AMC specifically requested that the veteran 
provide specific authorization to enable it to obtain records 
from Dr. W. Hart and the Manchester Veterans Center.  The AMC 
included VA Forms 21-4142 (Authorization for Release of 
Information).  The February 2007 VCAA letter was not returned 
as undeliverable, however, the veteran has not returned the 
requested releases.  As the veteran has not provided the 
requested release forms for Dr. Hart or the Manchester 
Veterans Center, he has not adequately identified the records 
and it is not possible for VA to obtain them.  

Based on the foregoing, the Board finds that VA has complied 
with the December 2006 remand directives.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the AMC, the veteran has been notified and made aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

Historically, in October 2000, the veteran filed a claim for 
service connection for PTSD.  After an initial denial of 
service connection for PTSD by the RO in April 2002, the 
January 2003 rating decision granted service connection for 
PTSD and assigned an initial 30 percent rating, effective 
October 19, 2000, the date of the claim for service 
connection.  Thereafter, in an August 2007 rating decision, 
the AMC assigned a 50 percent rating for PTSD from June 22, 
2007, the date of the veteran's last VA examination.  

As noted above, the veteran's PTSD has been rated pursuant to 
Diagnostic Code 9411.  However, the actual criteria for 
rating the veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there  is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of  inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  motivation and mood; and 
difficulty in establishing or maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social  
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which  
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and  
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

A.  Prior to June 22, 2007

During the period from the grant of service connection, 
October 19, 2000, through June 21, 2007, the veteran received 
private treatment and was afforded VA examinations in March 
and December 2002.  

Records of private treatment during the period in question do 
not include any complaints regarding, or treatment for, PTSD.  

On VA examination in March 2002, the veteran described 
several stressful experiences in service, and reported that 
he was not in any psychiatric treatment, nor had he ever been 
in psychiatric treatment.  He stated that he was married, 
with a son and a daughter, and three grandchildren.  He 
described his relationships with his family as good.  
Regarding employment, he stated that he had been retired for 
16 years.  

In describing his daily routine, the veteran indicated that, 
after waking up between 6:30 and 9:00am, he would make 
coffee, wash up, and get dressed, and might go to the store 
to pick up the paper.  He would read the paper and then he 
and his wife might go to the store.  He stated that his wife 
enjoyed gambling and playing Keno, so they went places where 
Keno was available.  The veteran reported that he enjoyed 
going to the veteran's club.  He and his wife watched their 
grandchildren in the afternoon, after which they usually went 
out for supper, and then watched television at home.  

On mental status examination, the veteran was quite nervous, 
with anxious mood and constricted affect.  There were no 
indications of depersonalization or derealization, and no 
reported hallucinations or illusions.  His thought process 
was, for the most part, goal-directed.  There were no 
reported delusions or suicidal or homicidal ideation, and the 
veteran was oriented timed four.  The examiner stated that he 
was likely functioning in the average range of intelligence, 
with long and short-term memory commensurate with age.  There 
was no Axis I diagnosis, and the examiner specifically 
indicated that the veteran did not meet all the criteria for 
PTSD.  The examiner assigned a GAF score of 85.  

In a December 2002 letter, the veteran's social worker from 
the Manchester Veterans Center indicated that the veteran had 
experienced traumas in combat, and that he avoided all 
thoughts, feelings, and conversations with others about Korea 
when possible.  He had little or no interest in activities, 
was emotionally distant, and was estranged and distant from 
any true feelings from others.  The veteran's affect was 
definitely restricted, and he did not see a prolonged future.  
In addition, he experienced a chronic and frequent sleep 
disorder, with regular dreams; became irritable and 
impatient; was hyperalert; and had a severe startle response.  
The social worker added that the veteran had separated from 
his wife on four or five occasions due to irritability, 
anxiety, and panic.  The working diagnosis was PTSD, chronic 
and delayed.  

On VA examination in December 2002, the veteran described his 
current symptoms as trouble sleeping and a dislike for crowds 
and parties.  He stated that he had no friends and was upset 
by loud noises.  He stated that his wife had to wake him up 
at night because he would grind his teeth; that he wrapped 
himself all up in his blankets; and that she could not sleep 
with him anymore.  In describing his relationship with his 
wife, the veteran reported that they had been married for 52 
years and in the early years, after the Korean War, they 
broke up four or five times.  He described his current 
relationship with his wife and children as good.  In 
describing his typical day, the veteran stated that he did 
housework and crossword puzzles, and that neither he nor his 
wife liked to cook, so they went out to eat.  

On mental status examination, the veteran appeared very 
nervous.  His behavior was tense and nervous, and his speech 
was hesitant and slow.  Mood was anxious and affect was 
constricted.  There were no indications of depersonalization, 
derealization, or reported visual hallucinations, although 
the veteran did report that he occasionally heard voices.  
There were no illusions.  Thought process was tangential.  
There were no obsessions, delusions, or suicidal or homicidal 
ideations.  The veteran was in the normal range of cognitive 
function, and was oriented to time and place.  The examiner 
rendered Axis I diagnoses of PTSD, delayed onset, and alcohol 
dependence, and assigned a GAF score of 70.  

In a June 2003 letter, the veteran's social worker from the 
Vet Center stated that the veteran had no documented history 
of alcohol dependence.  The social worker stated that the 
veteran avoided intimacy, was extremely nervous and anxious, 
and was hyperalert, guarded, felt others were watching him, 
and was very cautious when walking, especially in new areas.  
The social worker noted that the veteran was retired, but 
opined that he would be severely restricted in any 
employment.  In describing the veteran, the social worker 
noted that his affect was mostly flat and his speech was 
pressured.  He had poor concentration and focus, had daily 
panic attacks, did not process complex statements or 
commands, his short and long-term memory were impaired, his 
judgment was influenced by his hyperalertness and anxiety, 
his mood was frequently angry, and motivation was usually of 
necessity.  The social worker opined that the veteran would 
not establish or maintain effective or acceptable work 
relationships, and noted that his family relationships were 
only with his immediate family members, and were of short 
duration and in a controlled situation.  He reported a 
diagnosis of PTSD, chronic and delayed (increased severity of 
symptoms) and noted that the veteran met all criteria for 
increased compensation.  

In his May 2004 substantive appeal, the veteran described his 
symptoms of PTSD as including severely reduced occupational 
and social function, with limited productivity, panic attacks 
daily, anxiety, unreliable judgment, impaired short and long-
term memory, severe fluctuations in mood, little motivation, 
pressured speech, and inability to rest and relax.  The 
veteran further reported that his relationships were limited 
to his nuclear family.  

In another statement, received later in May 2004, the veteran 
described himself as very nervous.  He reported that he was 
easily startled, frequently spilling drinks when someone 
appeared unexpectedly.  He stated that if such a situation 
was a panic attack, then he experienced these daily.  He 
added that he was extremely alert, and experienced short-term 
memory loss.  He reported that his social life was limited to 
his immediate family, and that he did not have any personal 
friends, although he did speak to a number of people that he 
knew.  He reported that he would shut down while his wife was 
involved in a conversation while they were at a restaurant or 
other public area.  The veteran added that he sat alone and 
at the rear of the room during Army reunions and at general 
meetings.  He concluded by stating that he felt very anxious 
and uncomfortable in areas that were close, crowded, and/or 
really noisy.  

The veteran again submitted a statement in support of his 
claim in March 2007.  He reiterated that he jumped at loud 
noises or when someone approached him unexpectedly, and he 
was alert and vigilant when walking in a strange or dark 
area, for fear that someone would jump out at him.  He added 
that he had flashbacks, dreams, and intrusive thoughts 
regarding the war, and that he did not have any real friends, 
but only socialized with acquaintances.  

In a March 2007 letter, the veteran's social worker from the 
Vet Center reported that all major criteria for PTSD were met 
and were becoming more pronounced and problematic for the 
veteran.  He reported an Axis I diagnosis of PTSD, and an 
Axis V diagnosis of chronic symptoms and impairment in daily 
living.  The social worker added that anxiety, intrusive 
thoughts, sleep disorder, startle response, avoidance of 
crowded areas and social situations, guardedness, 
irritability, lack of patience, and hand tremors resulting 
from anxiety, were all identified and had become 
progressively more disabling.  

Collectively, the aforementioned medical evidence reflects 
that, prior to June 22, 2007, the veteran's PTSD was 
manifested by depressed mood, sleep impairment, nightmares, 
and loss of interest in activities.  These symptoms are 
reflective of occupational and social impairment no greater 
than what is contemplated in the currently assigned 30 
percent disability rating.  

At no point during the period in question has the veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 30 percent.  In this regard, the medical evidence 
does not show the veteran to have flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; or other symptoms that are characteristic 
of a 50 percent rating.  

Rather, the December 2002 VA examiner described affect as 
only constricted, speech as only hesitant and slow, 
psychological testing revealed that the veteran was in the 
normal range of cognitive functioning, and he was oriented to 
time and place and able to perform serial 7s without any 
errors.  Further, the March 2002 VA examiner also described 
affect as only constricted, and the veteran was noted to 
speak with a stutter.  Although the level of abstraction was 
minimal, thought processes were, for the most part, goal-
directed, and the veteran was functioning in the average 
range of intelligence, with both short and long-term memory 
commensurate with age.  The examiner opined that judgment was 
good enough for the veteran to handle his own funds.  

The Board further finds that neither of the GAF scores 
assigned-85 in March 2002 or 70 in December 2002-provides a 
basis for assigning an initial rating in excess of 30 percent 
for PTSD during the time frame in question.  

According to DSM-IV, a GAF score from 81 to 90 is indicative 
of absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and 
involved, socially effective, generally satisfied with life, 
no more than everyday problems or concerns (e.g., an 
occasional argument with family members).  A GAF score from 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The Board finds that that even the lowest GAF score of 70 is 
consistent with the reported symptomatology, to include 
constricted affect, sleep impairment, and being easily 
startled, with good relationships with his family members, 
and, thus, is indicative of no greater impairment than that 
contemplated by the 30 percent rating assigned for the period 
in question.  

The Board notes that the veteran's numerous assertions, 
advanced in written statements, regarding his PTSD symptoms 
during the period in question, have been considered.  
However, the Board finds that the assertions made in support 
of his claim for higher rating are not entitled to more 
weight than the objective findings rendered by trained 
medical professionals in evaluating the veteran's PTSD, to 
include the findings of the March and December 2002 VA 
examiners.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also, Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As discussed above, the persuasive medical evidence indicates 
that the veteran's PTSD symptomatology, as reflected in the 
reports of VA examination, is consistent with the 30 percent 
rating assigned for the period prior to June 22, 2007.  

The Board has also considered the letters submitted by the 
veteran's social worker from the Manchester Vet Center, 
which, include suggestions that the veteran's PTSD meets the 
criteria for a rating in excess of 30 percent prior to June 
22, 2007.  However, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  

While the June 2003 letter from the veteran's social worker 
includes reports of symptoms of PTSD described in the 
criteria for a rating of 50 percent, including flattened 
affect, daily panic attacks, impairment of short and long-
term memory, judgment influenced by hyperalertness and 
anxiety, angry mood, and an opinion that the veteran would 
not establish or maintain effective or acceptable work 
relationships, these findings appear to be based on the 
veteran's subjective assertions, and not on any review of the 
veteran's claims file or other objective medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  

By contrast, both the March and December 2002 VA examiners 
specifically acknowledged review of the claims file and 
performed thorough examinations.  As such, the objective 
medical findings included in these examination reports are 
assigned more probative value in evaluating the veteran's 
PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion).  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating for the period since the effective date of 
the grant of service connection through June 21, 2007.  See 
38 C.F.R. § 4.7.  As the criteria for the next higher, 50 
percent, rating have not been met during this period, it 
logically follows that the criteria for higher rating of 70 
or 100 percent likewise are not met during this time frame.

B.  Since June 22, 2007

The only medical evidence pertinent to the evaluation of the 
severity of the veteran's PTSD since June 22, 2007, is the 
report of a VA examination conducted on that date.  

The examiner acknowledged review of the veteran's claims file 
and medical records prior to examination.  The veteran 
reported that he jumped at loud noises and was extremely 
alert and hypervigilant.  He added that he got extremely 
angry, had no friends, and was estranged from his sister who 
lived next door and another sister.  He indicated that he was 
somewhat friendly with his brother, but that there had been 
discord over the years.  The veteran described intrusive 
thoughts, nightly nightmares, and strong physiological 
reactivity, including frequent heart pounding.  In describing 
his activities, the veteran stated that he and his wife made 
an annual trip to Disney World, and that they went to AmVets 
once a week to play Keno.  He added that he drank a few beers 
from time to time and then went home.  While the veteran 
described strong feelings of detachment and estrangement from 
family and friends, he reported that his grandchildren 
offered him some comfort.  

In describing the veteran's occupation, the examiner noted 
that the veteran was retired and had not worked for several 
years.  In describing his social functioning, the examiner 
indicated that the veteran continued to isolate and spent a 
lot of time alone at home, where he reported watching 
television, working around the house, and gardening.  The 
examiner noted that the veteran was able to do all activities 
of daily living, and could do chores, shop, travel, and do 
some mild recreation.

On mental status examination, the veteran was oriented to 
time, place, and person, and appeared to be of average 
intelligence.  His speech was slow and somewhat stammering, 
and he was tense and nervous throughout the interview.  The 
veteran's affective state was that of an individual who 
experiences multiple ego states of anxiety, irritability, 
inner psychic agitation, and mild depression.  The veteran's 
motor activity was intense and his judgment was clear.  There 
was no evidence of any thought disorders, delusions, 
disorganized thinking, or hallucinations.  Thought processes 
were linear and goal-directed.  The veteran denied suicidal 
or homicidal ideation, but reported major sleep disturbance, 
and indicated that he and his wife had not slept in the same 
room for several years, due to his nightmares.  

The examiner rendered Axis I diagnoses of PTSD and alcohol 
abuse by history, and assigned a GAF score of 55.  The 
examiner added that the veteran had significant impairment in 
interpersonal functioning as well as PTSD symptoms.  

The aforementioned evidence reflects that, since June 22, 
2007, the veteran's PTSD has been manifested by sleep 
disturbance, intrusive thoughts, nightmares, feelings of 
detachment, anger, anxiety, irritability, agitation, and mild 
depression.  These symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity as contemplated in the assignment of a 50 
percent rating.  The veteran's symptoms during the period in 
question are not shown to meet the criteria for a rating 
higher than 50 percent.  In this regard, the assignment of 
the next higher, 70 percent, rating, is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to certain symptoms.  

In this regard, the findings on VA examination in June 2007 
included clear judgment and linear and goal-directed thought 
processes, with no evidence of thought disorders.  While the 
veteran stated that he felt detached and estranged from 
family and friends, he has, nevertheless, maintained 
relationships with his wife, brother, children and 
grandchildren.  As such, impairment in the areas of family 
relations, judgment, and thinking have not been demonstrated.  
The veteran is neither working nor in school, therefore, 
deficiencies in those areas are not for consideration.  
Moreover, during the June 2007 VA examination, the veteran 
specifically denied suicidal ideation, he was oriented to 
time, place, and person, and speech was only described as 
slow and somewhat stammering.  Thus, the evidence during this 
period does not demonstrate suicidal ideation, spatial 
disorientation, or speech intermittently illogical, obscure, 
or irrelevant as contemplated in a 70 percent rating.  

The Board further finds that the GAF score assigned-55-does 
not provide a basis for assigning a rating in excess of 50 
percent for PTSD during the time frame in question.  

According to DSM-IV, a GAF score from 51 to 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The Board finds that GAF score of 55 is consistent with the 
reported symptomatology, to include sleep disturbance, 
intrusive thoughts, nightmares, feelings of detachment, 
anger, anxiety, irritability, and mild depression, and, thus, 
is indicative of no greater impairment than that contemplated 
by the 50 percent rating assigned.  

As the Board has found that the veteran's symptoms do not 
meet the criteria for a 70 percent rating under the General 
Rating Formula for the time period in question, it logically 
follows that the criteria for the maximum 100 percent rating 
likewise are not met during this time frame.

C.  Conclusion

For all the foregoing reasons, the Board finds that the 30 
percent rating represents the maximum rating assignable for 
the veteran's PTSD for the period from October 19, 2000 
through June 21, 2007, and the 50 percent rating represents 
the maximum rating assignable since June 22, 2007.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims 
for higher ratings for PTSD prior to and since June 22, 2007, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
June 22, 2007, is denied.  

A rating in excess of 50 percent for PTSD, from June 22, 
2007, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


